Stephens, J.
1. It is the judgment rendered and its legal effect, and not the reasons and arguments in support thereof expressed by the judge in his order or judgment, which constitutes the adjudication. Where an affidavit of illegality to an execution sets up that it is proceeding illegally to the extent of the amount of the execution, by reason of the affiant being entitled to a credit on the execution in a certain amount, a dismissal of it by the court amounts to an adjudication of the affiant’s right to defend on the ground alleged, and to a judgment to the effect that the affiant is not entitled to such credit.
2. The judgment excepted to being the dismissal of a second affidavit of illegality, all the grounds of which were contained in an affidavit of illegality which the affiant had formerly filed to the same execution and levy and which had, by the judgment of the court, been dismissed, the motion to dismiss the second affidavit of illegality, upon the ground that the matter therein was res judicata, was properly sustained.

Judgment affirmed.

Jenkins, P. J., and Hill, J., concur.